NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

  ITG VOMA CORPORATION, CHINA RUBBER
INDUSTRY ASSOCIATION, SUB-COMMITTEE OF
TIRE PRODUCERS OF THE CHINA CHAMBER OF
    COMMERCE OF METALS, MINERALS &
         CHEMICAL IMPORTERS,
            Plaintiffs-Appellants

                           v.

   UNITED STATES INTERNATIONAL TRADE
   COMMISSION, UNITED STEEL, PAPER AND
    FORESTRY, RUBBER, MANUFACTURING,
  ENERGY, ALLIED INDUSTRIAL AND SERVICE
  WORKERS INTERNATIONAL UNION, AFL-CIO-
                    CLC,
             Defendants-Appellees
            ______________________

                 2017-2618, 2017-2619
                ______________________

   Appeals from the United States Court of International
Trade in Nos. 1:15-cv-00255-JCG, 1:15-cv-00258-JCG,
Judge Jennifer Choe-Groves.
                ______________________

                     JUDGMENT
                ______________________
   JONATHAN THOMAS STOEL, Hogan Lovells US LLP,
Washington, DC, argued for plaintiff-appellant ITG Voma
Corporation.   Also represented by SEAN-MICHAEL
CARLESIMO, CRAIG ANDERSON LEWIS.

     NED H. MARSHAK, Grunfeld, Desiderio, Lebowitz, Sil-
verman & Klestadt LLP, New York, NY, argued for plain-
tiffs-appellants China Rubber Industry Association, Sub-
Committee of Tire Producers of the China Chamber of
Commerce of Metals, Minerals & Chemical Importers.
Also represented by BRUCE M. MITCHELL, MAX FRED
SCHUTZMAN; JORDAN CHARLES KAHN, ANDREW THOMAS
SCHUTZ, Washington, DC.

   COURTNEY SHEEHAN MCNAMARA, Office of the General
Counsel, United States International Trade Commission,
Washington, DC, argued for defendant-appellee United
States International Trade Commission. Also represented
by DOMINIC L. BIANCHI, ANDREA C. CASSON.

    GEERT M. DE PREST, Stewart & Stewart, Washington,
DC, argued for defendant-appellee United Steel, Paper and
Forestry, Rubber, Manufacturing, Energy, Allied Indus-
trial and Service Workers International Union, AFL-CIO-
CLC. Also represented by NICHOLAS J. BIRCH, PATRICK
JOHN MCDONOUGH, JENNIFER MICHELE SMITH, TERENCE
PATRICK STEWART.
                 ______________________

THIS CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

    PER CURIAM (NEWMAN, MAYER, and DYK, Circuit
Judges).
             AFFIRMED. See Fed. Cir. R. 36.
                    ENTERED BY ORDER OF THE COURT


February 19, 2019            /s/ Peter R. Marksteiner
      Date                   Peter R. Marksteiner
                             Clerk of Court